                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03027-PAB-STV

WARMING TRENDS, LLC f/k/a Flaherty Holdings, LLC, a Delaware limited liability
company,

      Plaintiff,

v.

RAY STONE, an individual, and
FIREFLY PATIO & HEARTH, LLC, a Colorado limited liability company,

      Defendants.


                                   MINUTE ORDER

Entered by Chief Judge Philip A. Brimmer

      This matter is before the Court on Plaintiff’s Forthwith Motion for Limited
Discovery [Docket No. 23], wherein plaintiff seeks to conduct a half-day deposition of
defendant Ray Stone and serve a document request to a third party in advance of the
hearing on plaintiff’s Motion for Preliminary Injunction and Request for Forthwith
Hearing Re Same [Docket No. 4], which is scheduled for Wednesday, December 11,
2019.

       A party seeking expedited discovery has the burden of showing good cause for
the requested departure from usual discovery procedures. Qwest Commc’ns Int’l, Inc.
v. WorldQuest Networks, Inc., 213 F.R.D. 418, 419 (D. Colo. 2003); see also Fed. R.
Civ. P. 26(b). Here, plaintiff has not shown good cause to conduct discovery. Plaintiff
concedes that “these proposed depositions are not necessary ” and plaintiff is “fully
prepared to move forward with the preliminary injunction hearing” in the absence of
limited discovery. Docket No. 23 at 2-3. Plaintiff’s request is distinguishable from
cases where expedited discovery has been granted because discovery of certain facts
is “unusually difficult or impossible.” See Pod-Ners, LLC v. N. Feed & Bean of Lucerne
Ltd. Liability Co., 204 F.R.D. 675, 676 (D. Colo. 2002).

      Because plaintiff has not shown good cause justifying expedited discovery, it is

      ORDERED that Plaintiff’s Forthwith Motion for Limited Discovery [Docket No. 23]
is DENIED.

      DATED November 26, 2019.
